 SIMAS BROS.441Simas Bros.andRoss M. Willis.Case 20-CA-5937February 8, 1971DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND KENNEDYing the unfair labor practices.Pursuant to notice,a hearingwas conducted in San Francisco,California, between April13 and April 17, 1970.From my observation of the witnesses,which,in this case,was a material factor in resolving credibility differences,and upon the testimony of the witnesses,the exhibits, andupon the entire record in the case,Imake the following:FINDINGS OF FACTOn August 21, 1970, Trial Examiner James R.Hemingway issued his decision in this proceeding,finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision with a supporting brief and ananswering brief to the General Counsel's cross-ex-ceptions. The General Counsel filed cross-excep-tions with a brief in support and an answering briefto Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this proceeding to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in this proceeding, andhereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, Simas Bros., Oakland, California, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommend-ed Order.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. HEMINGWAY,Trial Examiner: Upon a chargefiled byRossM. Willis,an individual,on February 6, 19T0,a complaint issued onMarch 2,1970, alleginga violation byRespondent of Section 8(a)(3) and(1) of the National LaborRelations Act, as amended,29 U.S.C. Sec. 151,et seq.,herein calledthe Act, by the dischargeof its employee RossM. Willis because of his activities on behalfofthe Union.On March 12,1970, theRespondent filed an answer deny-ITHE FACTS OF COMMERCEThe complaint alleges and the answer admits that Re-sondent, a California corporation with itsprincipal placeof business in Oakland,California,has at allptimes materialto the issues herein,been engaged in the retail sale of petro-leum products. During the past year, Respondent, in thecourse and conduct of its business operations, had totalsales in excess of $500,000. During the past year, Respon-dent,in the course and conduct of its business operations,purchased and received goods valued in excess of $5,000directly from suppliers located outside the State of Califor-nia.Upon these facts, I find that the Board's jurisdictionalstandards with respect to retail operations as well as thelegal jurisdictional requirements of the Act under Section2(6) and (7) have been met, that the Board has jurisdiction,and that it will effectuate the purposes of the Act to assertjurisdiction.IITHE LABORORGANIZATION INVOLVEDTeamsters Automotive Employees Union, Local No. 78,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labor organizationadmitting to membership certain employees of theRespon-dent. The unit represented includes allstation attendants,includingstation managers.IIITHE UNFAIR LABOR PRACTICES IA.Discharge for Union Activity1.BackgroundRespondent has its principal offices in its own building inOakland,California, which houses not only the executive,administrative,and general offices of the Respondent butalso other businesses related through ownership,includingAshland Oil Company.Respondent operates 21 so-calledself-service automobile service stations,most of which arein the Oakland metropolitan area. The stations are operated24 hours a dayon three shifts, 6 a.m. to 2 p.m., 2 p.m. to10 p in,, and 10 p.m. to 6 a.m.Next under Walter Simas,the president of Respondent,isGeneral Manager Norman Herrold,who in turn has un-der him field representatives,of whom only Richard Nelsonis here involved.Nelson has supervision of 7 to 10 stations.The station attendants are classified as manager, assistantmanager, relief shift manager,and attendants.2.Station managers as supervisorswithin the meaning of the ActStation managers are customarily present during most ofthe first shift of the day, but they are responsible for theoperations of the station on all shifts.The station managers1Briefs were received from both parties and they have been considered.188 NLRB No. 70 442DECISIONSOF NATIONALLABOR RELATIONS BOARDtake inventory of the gasoline, oil, and other supplies andcash at the beginning and end of their shifts.They have keysto the cashbox and to the two floor safes.One is theovernight safe,where a supply of operating cash is kept, andthe other is for cash receipts.It requires two keys to openit.The latter one is called the "drop'safe,into which mustbe dropped the cash receipts in excess of a certain amountof cash which is permitted to be kept on hand.The invento-ry, which is made up at the beginning and end of each shift,is taken in conjunction with the man in charge of the shiftbefore or after the manager's shift,and a record,called thecheck-out-and-in sheet,is based on the inventory which themanager and the man preceding and following him take. Onanother sheet,which is called the shift sheet,the man incharge of the particular shift keeps a record of receipts andexpenditures,as well as of the time and amount of moneydropped.From the shift sheets,the manager makes up aconsolidated master sheet,sometimes called the day sheet,which is a complete record of the activities of the station foreach 24-hour period.The master sheet is picked up periodi-cally by the man whopicks up the money from the safe, andit eventually reaches the main office,where the bookkeep-ing department goes over the figures on the day sheets,makes corrections,and refers the results to the general man-ager.The delay between picking up of the sheets and thedelivery of them to the general manager could run 3 or moredays.In addition to such bookkeeping duties,themanagersmake up the work schedules for attendants,direct theirwork,keep their time,order supplies,go to the bank whennecessary for small change,male a survey of theprices ofgasoline at competing stations,report to the main office anyspecial problems,and maintain good customer relations.They are charged with the responsibility of holding downshortages.Although there is a conflict in the evidence as towhether or not managers can hire or fire,the weight of theevidence establishes,I find,that managers do not hire-they refer applicants to the main office-but they do fire orrecommend for discharge.Managers are supplied withforms for terminating employees and, in cases where nodifference of opinion would be likely to arise over a dis-charge,the manager's act of discharging would go throughthe main office for processing practically pro forma. Per-haps the final act in the routine of discharging an employeeis notperformed until the discharged employee's final pay-check is made out at the main office,but the decision toterminate in such a case is the manager's.Except in flagrantcases,such as those where an attendant is discharged fordishonesty or coming on the job drunk, however,a manageris usually expected to communicate to his field representa-tive his desire to terminate an employee and to state hisreason.Even in such cases,however,themanager's rec-ommendation carries weight.The manager is also authoriz-ed to suspend an employee for up to 3 days and might doso in a case where delay in processing a discharge might beencountered. On all the evidence,I find that station manag-ers are supervisors within the meaning of Section 2(11) ofthe Act.3.History of Willis' employment 2Ross Willis was hired by Respondent on September 16,1969, as a trainee attendant at the 33rd Street station at a2 In an effort to show that Willis' discharge was part of a pattern, theGeneral Counsel adduced evidence tending to prove that Station Managerspay rate of$1.665 an hour.After a week's training period,his pay was raised to the attendant's rate of$1.875, in ac-cordance with an agreement between the Respondent andthe Union.On about October 1,1969,the Respondent wasin the process of effecting a change in management at thisstation,and Grady Miller(who had been assistant managerat the Castro Valley station)was made manager.Nelsontold Miller at that time that the man best qualified to handlethe second shift was Willis.Willis did not like the hours ofthe second shift,but Nelson agreed to raise Willis'classifi-cation to relief shift and sheet man(as the classification isgiven in the Union's agreement with the Respondent, butcalled relief shift manager by some of the witnesses)at a rateof $1.975 if Willis would take over that shift. Willis did sofor a time,presumably until an assistant manager was hiredto take over that shift.Thereafter,Willis returned to the firstshift and remained on that shift until the day of his dis-charge.Meanwhile his classification and pay remained thesame.When Miller became manager,he had an understandingwith Nelson that, after Miller had done the paper work inthe morning,he was free to come and go as he pleased, solong as the station was properly run. When Miller wouldleave the station,he would turn over to Willis the key to thecashbox with instructions to check out if Miller did notreturn, and Willis would make the money drops and checkout the shift.From Miller's testimony and other evidence,I find that Willis was a very good attendant-prompt, re-sponsible,and agreeable to customers and other employees.During December of 1969, conversations among attend-ants at the 33rd Street station frequently centered on work-ing conditions and the union contract.Although allattendants,as well as station managers,were required, un-der the Union's contract,to be or become members of theUnion and to have their dues deducted from their pay, theyhad never seen a union representative at the station nor hadthey been notified of any meeting of members.On a day in mid-December,after the end of the first shift,Willis and Station Manager Miller went to the Union'soffice and conversed with Walter Bovie,the Union's bus-iness representative.They asked Bovie for a copy of thecurrent contract between the Union and the Respondent,but Bovie told them that he could not show it to thembecause it was at the printers 4 and that he did not wish tohave additional copies printed so near the expiration dateof the contract. This agreement had been executed on April1, 1969, and was for a 1-year term, ending March 31, 1970,but was renewable for another year unless notice was givenby either partyby registered mail 60 days prior to the expi-ration date. This meant that such notice would be due to beGrady Miller and Keith Lawhorn weretreated discriminatorily. BecauseMiller was themanageratWillis' station and becausehis activities wereclosely related to those of Willis,I have detailed the circumstances of Miller'sdischargeI finditunnecessaryto detail the facts concerningLawhorn.3Nelson testifiedthat,before thechange, the then manager,named asHarvey Wright by Willis andas LewisMcAfee byNelson on one occasionbut as Harvey Wright onanother, was having serious shortages so he, him-self, tookover the first shift and put the manager on the second shift.Appar-ently, by October1, 1969, that manager had been replaced by Miller.°Millerand Willishad heard that the inabilityto supply acopy of theagreement because it was at the punter's was the same answer that Bovie hadgiven to Station Manager William Fields a year or two earlier when he soughtto obtain a copy SIMAS BROS.given by January 31, 1970.After further conversation, Bovieproduced a copy of a contract preceding the current one forthem to examine,and he promised to get them a copy of thecurrent contract.Bovie told them that he was not happywith the contract in its present form but that he had haddifficulty in organizing Respondent's employees,that therewas a high turnover,that it was hard to get employees toattend meetings,and that he would appreciate any help hecould get from the employees that would enable him to geta better contract.About a week or two later,Willis telephoned Bovie andasked if he had a copy of the contract yet. Bovie told himhe had it waiting for them.Miller picked up the copy of thecurrent agreement and returned to the station with it, whereitwas passed around among the employees. There wereprovisions in it concerning overtime pay, minimum pay for4 hours or more,and other provisions that none of theattendants was familiar with.Miller and Willis proposed towork up a newproposed contract. Miller told Station Man-agerWilliam Fields of what he and Willis proposed to doand asked if he was interested in helping.Fields told Millerthat he would like to see the agreement and that he had asuggestion to make.When Fields saw the agreement, hemade notations on it concerning health and dental insu-rance.Miller and Willis were under the impression that the 60-day notice provision required the submission of a newagreement by the end of January,so they decided to act fastinworking up the changes they felt were desired and tocirculate the proposed agreement among employees at otherstations,as well as at their own,for approval,changes, oradditions by the other employees.At the outset,they intend-ed to send copies of the final proposed agreement to boththe Respondent and to the Union,but this plan was aban-doned later.Following discussions of changes that employ-ees had expressed a desire for, Miller prepared the newproposed agreement, and Willis had a number of copiesthereof made.On January 24, Miller,with assistance fromFields and Willis,left copies of this proposed agreement ata number of Respondent s stations,with the suggestion thatemployees at each station sign on the back thereof if theyap roved,or make notes of any changes they saw fit.One manager,Tom Button,telephoned Miller on January26 and told him that he was disturbed by the plan to senda copy of the agreement to the Respondent because Fieldshad told him that on an earlier occasion a group of attend-ants had written down some demands and presented themto the Respondent and that they had been discharged. Uponhearing this,Miller telephoned Fields,who confirmed theaccount given by Button.5Miller and Fields,on the sameday, called on Bovie,who told them that the Union hadalready served the 60-day notice on the Respondent andthat that was all that was needed at that time.Miller andFields then decided to let the Union handle matters there-after,and Miller turned over to Bovie the copy of the agree-ment which had been signed by the employees at his station.Miller and Fields asked that the Union call a meeting so theemployees could make their views known.Bovie said thathe was attempting to fix a date.When Miller left the Union's office, he went to the van-ous stations to pick up the copies of the proposed agree-ments which had been left there, and he suggested to Willisthat he pick up one that Willis had left at another station.Willis did so.5 I make no finding that Respondent actually discharged those employeesbecause they had presented demands, but I credit Miller's testimony of hisconversations with Button and Fields.443On the evening of January 26, General Manager Herroldtold Richard Nelson, the field representativeand Miller'simmediate supervisor, to checkMiller out and demote himto assistant manager at another station. Herrold testifiedthat on the evening of January 26 he also decided to dis-charge Miller, but he did not testify that he revealed thisintent to Nelson.On January 27, Nelson arrangedtomeetMiller at the33rd Streetstationat 2 p.m. Miller left the station at aboutI I a.m. with word that he would return at 2 o'clock. Nelsonarrived there before Miller returned and first spoke withJohn Ward,the assistant station manager,who was there totake over the second shift. Nelson asked Ward if he wantedthe manager's)ob. Nelson testified that it wasnot his inten-tion then to discharge Miller-that he was merely ON todemote him because of excessive shortages and place himelsewhereas an assistantmanager. When Miller returned,Nelson proceeded to check Miller out 6 Miller asked why hewas being relieved of the managership. Nelson replied thathe would let Miller know when the checkout was finished.Willis observed, as he entered the station office, that Nelsonhad in his hand a form headed "Change ofManagement,"and he asked Nelson if he was discharging"our managger."Nelson told Willis that he would know before he (Willis)went home. In the checkout process, Nelson found a num-ber of IOUs in the overnightsafe, indicatingsmall loansmade to station attendants from the operating funds. Millertestified that when he had first assumed themanagershipNelson told him that it was better to lendthe attendantssmall amountsof money when they needed it rather thantake the risk of having attendantsstealmoney.He alsotestified that he hadseenIOUs at otherstations.Nelsonconfirmed this although he testified that hehad not seenIOUsin such largeamounts.' Respondent's witnesses testi-fied thatitwas againstthe rules of the Respondent to lendmoney out of its funds and that Miller should, if he wasgoing to lend money, have done so from hispersonal funds.filler's checkout form, made out by Nelson, which wasintroducedin evidence,has on it a printed question: "Arethere any IOU's?" This was followed-y: "If yes,list amountand names." This latter part was not filled in by Nelson. TheRespondent did not, by any written evidenceof such a rule,confirm the testimony that taking IOUs for smallloans wasagainst the Respondent's rules. If the Respondent did notapprove the practice of makingsuch loanson IOUs, I cansee no reason for inclusion of the questions about them inthe checkout forms. Miller asked Nelson, after the checkoutwas complete, the reasons for his removal. Nelson told him(1) that Miller was not at the station enough ofthe time andNelson was unable to reach him by telephone when hewanted him and (2) the shortages at the stationwere exces-sive in the prior months.8 He did not say anything about theIOUs except to say that Miller was responsiblefor them.Yet Herrold, who had apparently decided earlier to dis-6Miller testified that,when he returned a few minutes after 2 p in., Nelsonwas alreadychecking him out.Nelsontestified that he did not start checkingMiller out untilafterMiller's return I find the difference to be one ofsemanticsand that Nelson had alreadybegun to check on some things.7One,a loan to Miller's assistant manager,who later transferred to an-other station,was larger thannormal Therest were small loans.8After shortageshad dropped for the first 2 months that Miller had beenin charge, they rose to about$863 in December and appeared to be runningrather high in Januaryafter a low first week, although it is not likely that theresults of Miller's final weekwould havebeen known to the Respondent byJanuary 27 The sheetsare firstchecked andcorrected by clericals and thenNelson wouldsee themabout 3 daysor so laterThere area number ofpossible contributingreasons for shortages other than dishonesty of attend-ants,although, whenlosses reach the figure reached in December,dishonestylooms as a contributing factor 444DECISIONSOF NATIONALLABOR RELATIONS BOARDchargeMiller, testified that he decidedto causeMiller'sdischarge when he learned of the IOUs. Nelson told Millerthat he was not being discharged at that time. Miller askedif there was a possibility of his keeping a job with the Res-pondent. Nelson told him that he would have to speak withGeneral Manager Herrold about that 9That evening Miller telephoned Fields. Fields' wife toldMiller that Fields was at Nelson's apartment.Fields laterreturned the call and, according to Miiller,10 told Miller thatNelson had been "chewing" him out and warning himagainst anyfurther union activity." Miller told Fields of hisremoval as manager.The next day, Miller went to the Un-ion to filea grievanceabout his being relieved of his manag-ership. Then he went to the Respondent's offices and metNelson. Nelson had Miller's discharge slip already prepar-ed.Nelson gave it to Miller.12 The reason stated for hisdischarge was "impropermanagement."Miller asked tospeak with Herrold but was told that Herrold was too busyto see him.On Friday morning, January 30, Willis was alone at the33rdStreet Station.Miller, although no longer employed,dropped in and helped Willis (who was alone) for a time;then he telephoned the Respondent's office andreported toHerrold that Willis was alone at the station. The hours of6 to 8 a.m. are thebusiest hours of the first shift.That afternoon Nelson went to the 33rd Street station andspoke with Willis. Willis complained of the lack of help andthe difficulty of pumpinggasoline alone, especially between6 and 8a.m.,andhe told Nelson that he thought the Re-spondent was either trying to work him so hard that he wouldquit or was trying to invitecustomercomplaints so that theRespondent could fire him.13 Nelson told Willis that he wasnot trying to give him a hard time and that he had had nocomplaintsabout Willis. Nelson said that he would haveWard help Willis pumpp ggas during the busiest hours, that itwas not necessary for Willis to do it alone. Willis said thatWard usually was working on the day sheet and did notseem to beable to get out to help pump gas. Willis askedif it was his responsibility also to check in the shift and makemoney lots,as well,I infer,as pump gasoline and handlecustomy himself. Nelson told him that Ward was tocheck in the shift and make the drops, as well as help Willispump gasoline during the busiest time, and that Ward couldwork on the day sheet as time permitted. Nelson testifiedthat he had repl d to Willis' question by answering that, ifWillis was leftin charge-if he ran a shift-naturally hewould be responsible for making money drops. Nelson testi-fied that he wasreferringto the fact that if, on the 6 a.m.to 2 p.m. shift,the manager was gone(i.e. left the station inthemiddle of a shift), Willis "would naturally drop themoney." I find that no such meaning was conveyed to Willisand that theconversationresolved about Willis problem ofwhat to do when Ward did not show up at the start of a shift9Nelson had,on other occasions,demoted station managers and locatedthem as assistant managers at other stations.Thiswas done in the case ofMiller's predecessor at the 33rd Street station-Harvey Wright.10 Fields was not called as a witness to corroborate this.11Nelson testified that he had spoken to Fields at his home about reassign-ment but denied any mention of the Union.Ido not rely on what Fieldspurportedly told Miller in this connection about what Nelson had said to himin his apartment in making my findings regarding Willis' discharge.I do not,however,exclude the evidence that tends to show that Fields was at Nelson'sapartment that night.12 In the space for the name of the discharged employee's immediatesupervisor was the name Norman Herrold Nelson,Miller's immediate super-visor,signed as a witness.13Willis'suspicions could have been correct, but it is also possible that theRespondent was experiencing difficulty in finding satisfactory attendantsor when Willis was required to pump all the gasoline whileWard was doing his bookkeeping. Willis commented that,since Miller had been discharged, he had frequently had topump gasoline by himself. According to Willis' testimony,he and Nelson talked of Miller's discharge, and he testifiedthat, in this part of the conversation, Nelson said that, when(President) Simas had seen a copy of the proposed contract,he had become furious and said that nobody was going totell him how to run his business; that Simas had planned ameeting which was to have taken place about an hour or soafter the time he received the copy of the contract and thathe was so angry that he called off the meeting which, if ithad been held, was designed to give the employeesa raise;that, if it had not been for that contract, the employeeswould have theirraisealready; and that Willis had askedhow much theraise wasgoing to be, whetheritwas goingto be a quarter (of a dollar) an hour, and that Nelson hadlooked surprised and said, "Yes." Willis furthertestifiedthat, after reassuring him that Ward would do the sheets ashe had the chance, would drop the money, and would helpWillis pump gas, Nelson departedsaying,"Don't worry,things are going to get better and we will get things workedout.Nelson denied that he had told Willis that Simas wasfurious about the proposed union contract or that he hadhad any conversation to which the subject was the Union.Nelson did not appear to me to be the I=d of person whowould reveal, in gossip, confidential information to onewhom he knew no better than he knew Willis.Simas testi-fied that he was not aware of the circulation of a newcontract. In reaching a decision not to rely on the portionofWillis' testimony that dealt withSimas'purported re-action, I take into account the fact that anotherwitness,Keith Lawhorn, a former station manager, testified that hisbrother-in-law, Tommy LaCase, another stationmanager,had related to him that Nelson had told LaCase in lateJanuary that Simas had said that nobody was going to tellhim how to run his business, that he would fire anyone whohad anything to do with the contract, that he was going toput the stationmanagers onsalary so they would work ifthere was a strike, that he (Simas)was in the process ofoffering a quarter raise at the time; and that this contract(the proposed one) would set him back 2 or 3 months.Nelson was closer to LaCase and Lawhorn than he was toWillis and, if Nelson made any such purportedstatements,I believe he would have made them to LaCase or Lawhomrather than he would have to Willis.14Becausethis portionof Lawhom's testimony was second-hand hearsay, even ifLaCase had had such a conversation with Lawhorn, I givethat testimony no weight as proving any statements by Si-mas. I am inclined to infer, however, that Willis had heardvia the grapevine the story related by Lawhorn and thatWillis erroneously attributed it to Nelson in his own conver-sation with him.Two days later, Sunday, February 2, 1970, about 7:30a.m.,Willis telephoned Nelson and told him that he wasagain alone pupping gas. Nelson asked where ManagerWard was, and Willis replied that, according to the sched-ule, it was Ward's day off. Nelson said that he had talkedwith Ward the that before and that Ward had said he wouldbe there and that perhaps John Patella was scheduled tocome at 8 a.m. Willis said that, according to the scheduleposted, no one was due to come in until 2 p m. Nelson toldWillis to look at a schedule under the day sheet on the desk.Willis did so and found a schedule there that showed thatPatella was due to arrive at 8 a.m. Apparently, however,Patella had previously spoken to Ward and Nelson about14Nelson did not specifically denyhaving made such statements to La-Case SIMAS BROS.inability to be there on Sunday. Ward showed up, himself,close to 8 a.m.At some time after January 26, the date not being re-vealed with certainty,Willis distributed to employees atRespondent's stations a printed notice which, among otherthings, stated that they should have a new union contractby April 1, 1970, and asked the emplo +ees, "Will you haveanything to say about that contract?There followed anexhortation: "If you want anything more than what SimasBros.wants to give you, call Mr. Walter Bovie.... Let himknow you are aware a new contract comes due April 1, 1970.Ask for a calledunion meetingabout the new contract.Don't allow them to negotiate for you." This notice wasintroduced in evidence by the Respondent in an effort toprove that Willis was trying to bypass the Union."At 6 a.m. on February 4, William Fields, the manager ofthe Castro Valley station, appeared at the 33rd Street stationand told Willis that he was there to show Ward how to makeout the sheets and manage the station. Willis quoted Fieldsas tellinghim that he had had trouble over the union con-tract; thatSimas(meaning, I infer, the Company) had calledhim into the office and threatened to fire him; and that hehad talked to Nelson and Herrold at the office for somehours,16 during which time he had told them that his com-plaint was not with the Respondent but was with the Union,which had made it necessary for the employees to engagein this type of activity. As a result of this talk, Fields toldWillis, according to the latter's testimony, that he had beenpermitted to keep his job but that from then on he had toput on his overalls and pump gasoline and to service auto-mobiles, as well as attend to his managerial duties. Since thistestimony was hearsay and was not a statement made byFields in his supervisory capacity, and since Fields wasavailable to testify but was not called, I do not rely on thistestimony of Fields' statement as proving anything told toFields by Herrold or Nelson, but I find that what Fields toldWillis on this and on other occasions had some bearing onwhat Willis believed and on how he acted.When Ward arrived an hour late, he and Fields got intoa noisyargumentin which Fields told Ward that he had thepower to discharge him. The argument continued withoutinterruption until-Fields made a telephone call at the publictelephone booth, since the telephone in the station officewas out of order. The telephone call they made apparentlywas to Nelson at. about 8:30 or 9 a.m. Up to that time, Willisalonewas pumpng gasoline. About that time, Willis turnedover to Fields and Ward the money he had collected overand above what he was supposed to keep for change. EitherWard or Fields should have dropped that money in the safeand noted the drop on the sheet with the initials of the onemaking the drop, but apparently neither did make the drop,because no notation appeared on the sheet that morning.About the time when Willis gave them the money, Fieldsand Ward started working on the day sheet, but they contin-ued to converse in heated tones. They attempted at times toinvolveWillis in the argument by asking him to confirm astatement.Willis managed to avoid participation while hewas busy on the pumps, but Ward once asked Willis whyWillis had called- pWard in late on Sunday (February 2).Willis replied that he did not do so, that he had dust called15At one point in the record it was implied that this was distributed afterWillis was discharged.If it had been,itcertainly had nothing to do withWillis'discharge.If it was distributedby Willis before his discharge, and ifthe Respondent came into possession of it then, it might havehad considera-ble to do with Willis'discharge.16Herrold testified that he had had talks with Fields on what I fix asFebruary 3, when he had transferred Fields to the 33rd Street station on atemporary basis, presumably to start on February 4.445Nelson and told him there was no one there between 6 and8 a.m. He told Ward that he had told Nelson that he under-stood Sunday was Ward's day off.Ward apologized to Wil-lis, saying that Fields had him so upset that he did not knowwhat he was doing.About 9:30 a.m.that morning,Fields left,saying that hewas taking his daughter to the hospital.Fields had previous-ly reached such an arrangement with Nelson.At 1 a.m. anattendant named Gates arrived to start an 8-hour shift, andat 10:30 a.m. Ward gave Gates the key,saying that he wasgoing to the hospital and would be back,but he did not saywhen.About II o'clockWillis checked the cash he wascarrying and decided that it should be dropped in the safe.He looked at the day sheet and observed that no drops hadbeen recorded there,so he decided not to make one himselflest he might be considered as having assumed responsibili-ty for all the money that should have been dropped.Wheth-er or not he actually would have made himself responsiblewas disputed by the Respondent at the hearing,but I findthat Willis had cause to be apprehensive because that morn-ing 17 Miller and Willis both testified that Miller had cometo the station that day and told Willis that he had been toldby Fields the night before that Fields was being transferredto the 33rd Street station and that one of the things he wassupposed to do was to fire Willis.I have doubts concerningthis testimony because I noted that,when Willis was sum-marizing the events of the day on cross-examination, hefailed to include this supposed incident which,if it hadoccurred,would be expected to have been a major factor inexplaining Willis'attitude,which he was attempting, by thesummary,to explain.I do not find that Fields made sucha statement.By 1:45 p.m., shortly before the change of shifts, Wardhad not yet returned and two men for the 2 to 6 p.m. shifthad already arrived.Willis explained the difficulty with thedrops and,between the four of them,they decided to runthe two shifts together without checking out and in. Aboutthat time a fire extinguisher sales and service man, who hadbeen attempting to repair the fire extinguisher at the station,telephonedGeneralManager Herrold from the publicphone booth to askpermission to install a new one. Aftergiving permission,I{errold asked the fire extinguisher mantothethe man in charge of the station to the telephone. Itwas then about 1:50 p.m.The fire extinguisher man presum-ably asked which one of the four men was the one in charge,because Herrold had the man give a description of the menthere.Herrold apparently recognized the description of Wil-lis,but whether or not heppeecifically called for him is notapparent. In any event,Willis did go to the telephone. Her-rold had had a telephone call that morning from a man atAshland Oil Company regarding the question of need fordelivery of gasoline at the 33rd Street station,but he toldHerrold that he had called the station and could not getthroughbecause he always got the busy signal. Herrold hadtoldthe Ashland man that he would send someone over tothe station to see that the call to Ashland would be madefrom there.I infer that Herrold had heard nothing from theman he sent,ifhe sent anyone, because he immediatelyasked Willis if he would"stick" the tanks and notify theAshland Oil Company of the amount of gasoline in them.Willis said that he would.Herrold testified that, after he had told Willis to notify theAshland Oil terminal,he had asked him where the managerwas, that Willis had replied that the manager had steppedout for a few minutes,and that he(Herrold) had then toldWillis to check out.Willis denied that Herrold had askedhim to check out. He testified that, after Herrold had been17Miller testified it was morningWillis fixed the time as about noon 446DECISIONSOF NATIONALLABOR RELATIONS BOARDtold that themanager wasnot there, Herrold had asked forthe assistant manager andthat he had told Herrold that theydid not havean assistant manager, that Herrold then askedwho was dropping the money, that Willis had replied thatno one wasat that time, and that Herrold had then askedhim to take the stick readings. When a shift is checked out,the job of taking inventory usually starts well before thechange ofshift and the last step in checking out is to stickthe tanks. If Willis took the stick readings at the time re-quested, it would have been past check out time before hecould finish, and the new shift would already have started.From the conversation related by Herrold, he was given noreason fromWillis' purported reply to believe that Wardwould not return in time to check out the shift. Therefore,there was no reason why Herrold should have asked Willistodo so. Aside from this and otherinconsistencies,Herrold's demeanor on the stand was not such as to con-vinceme that he was completely candid. I credit Willis'account of the telephone conversation.Willis was still in the process of sticking the tanks tomeasure the remaining gasolinewhen Nelson drove up. Ac-cording to Nelson he arrived at 2:15 p.m. He immediatelyasked Willis where Ward was. Willis, who conceded he wasin a bad mood because of the aggravations of the day andbecauseNelson had previously told Ward, incorrectly, thatWillis had complained of Ward's failure to appear on Feb-ruary 2, replied to Nelson's question: "I don't know. All Ido ispumpgas." NelsontoldWillis that he was orderinghim to tell him where Ward was. Willis repeated his answer.According to Nelson, he saw that Willis was in a fairly badmoodand that he (Nelson) "sort of passed it off" and wentto the station office. Willis finished his task a few minuteslaterand went to the office just in time to receive a tele-phone call from the Ashland Oil Company man on theoffice telephoneline, which was suddenly reactivated. Willisgave him the stick readings, then took off his coveralls andwent to get his car from in back and drove it to the office,I ot out, and told Nelson that he had not dropped the moneyor the first shift. Nelson asked what Willis had done withthe money; Willis told Nelson that he had put it in thecashbox. Nelson asked if Willis would be there for themorning shiftthe following day. Willis said he would be,and Nelson asked if he would, at that time, read the pumpsand take inventory. Willis said that he would but that hewould needsomeone thereto work with him because itwould be impossible to do all that and service the customersas well.Nelson said that he would have someone there.Willis then left.Nelson then told one of the attendants, who was appar-ently in charge of the 2 to 10 p.m. shift, to drop the moneyfor the morning shift. The only consequence of the failureof anyone to drop the money during the morning and thefailure ofthe manager to check the shift out was that, ifthere was ashortage, the Respondent would not be able topinpoint a loss to a particular shift that day. There was, inPact,a shortageof $12 that day, which was not consideredserious(Herrold spoke of it as a shortage of "only" $12), butit could not be determined whether this shortage had oc-curred on the first or second shift.On the evening of February 4, Ward went to the mainoffice and spoke with Nelson, saying he had heard that hewas fired. Apparently Nelson had left word at the station tohave Ward see him. 8 Nelson testified that Ward told him18Nelson testifiedthat he so requested Willis as Willis was leaving for theday. It doesnot seem logicalthat he would have asked Willis, since therewould appear to be little likelihood that Willis wouldhave seenWard beforemorning SinceWard apparently did receive the message, I infer that he gothe had gone to the hospital and that Willis knew where hehad gone.According to Nelson,Ward smelled of liquor.Nelson discharged Ward the next day.On the morning of February 5, Fields and Willis were atthe station.The General Counsel sought to elicit from Williswhen he was on the witness stand a conversation that morn-ing in which Fields had said something about why he wassent over to the 33rd Street station.Willis could not recall.Counsel for the General Counsel then asked if Fields hadsaid anything about Willis' being fired.Willis,not specifi-cally identifying the conversation as having taken place onFebruary 5,testified:"Well, we had talked about that ona couple of occasions and we would recount the details. Hehad mentioned that was a possibility."When asked thenwhat Fields had said,Willis testified that Fields had toldhim that Nelson had told Fields that, when Fields had beensent over, Fields was to fire Willis and that Fields had toldNelson,in substance,that he would discharge Willis if hehad cause to but not otherwise.At 2:15 p.m. that day, according to Willis,Fields toldWillis,"Dick Nelson said if you promise not to haveanything more to do with the Union, you can keep your job.Otherwise,we'll have to fire you." Willis testified that hehad first replied to Fields,"I'llnot promise Nelsonanything,"but that he had amended that to say not to tellNelson that but to say he would talk to Nelson about it ifNelson would come to him personally.Since Fields was asupervisor within the meaning of the Act and had authorityto dischargeWillis, the Respondent would be chargeablewith what Fields purportedly said on this occasion. It didnot, however,call Fields to give his account.It relied exclu-sively on Nelson's general denial that he had had any dis-cussion with Fields concerning unions, union activities,union dealings of the Company,or any similar subject.Whether,or nor Nelson in fact told Fields what the latteractually toldWillis on February 5, the Respondent wouldbe chargeable with Fields'statements to Willis.In the ab-sence of any denial by Fields,I credit Willis' testimony ofwhat Fields told him.On the evening of February 5, Nelson gave Herrold areport of what had occurred at the 33rd Street station onFebruary 4 and of the fact that Fields had, on February 5,in making up the master sheet,found that there had beena shortage of $12 which could not be attributed to either thefirst or second shift because the first shift had not beenchecked out.According to Nelson and Herrold,the latterhad told Nelson that he had told Willis to check out. Her-rold testified that he had then decided to discharge Willisat the end of the shift the next day.Because of the evidenceof what occurred on February6, as well as because of myprior finding regarding Herrold's testimony of what he hadtoldWillis on the telephone,I do not credit Herrold's testi-mony that failure of Willis to check out on February 4 waswhat caused him to decide to discharge Willis.On February 6, when he arrived at work,Willis askedFields if he had talked to Nelson,presumably about theconversation between Fields and Willis at 2:15 p.m. theprevious day. Fields replied, according to Willis,that Nel-son had called him on the telephone"last night."Willisasked what Nelson had said.He quoted Fields as replying,in service-station vernacular, that Nelson had been angry.Willis asked Fields if he was going to "get the axe today,"and Fields had replied,"I think you probably are."Later that morning,according to Willis, he came into thestation office and overheard Fields talking on the telephoneand deduced that Fields was talking with Nelson, sinceFields had used Nelson's nickname.When Fields wasit from someone on the afternoon shift. SIMAS BROS.through,Willis asked what the "word"was. Fields replied,according to Willis,"Well, that was Dick on the telephoneand he says Walter Simas wantsyou firedand Walter Simashas orderedthat you befired,but Dick says he doesn't havea reason for firing you and he can't find a reason to fireyou"; and Nelson had asked him [Fields]ifhe had anyreason that could be used for firing Willis and Fields hadreplied that he had no reason to fireWillis.Willis asked fora few minutes off and Fields granted his request.Willis usedthe time to telephone an attorney with whom he wasacquainted.At 10:30 a.m. the same morning,Fields told Ward thathe was going out to make a station survey to check gasprices in the neighborhood.Shortly thereafter Nelson tele-phoned and asked if Fields was there.Willis answeredsaying that Fields had said he was going out to make asurvey and would return in about an hour.Nelson said,"thank you, and good-bye." Fieldsreturned as expected inan hour.Between 12:30 and 1p.m., former Manager Millercame in and waited.Fields delayedchecking out the shiftuntil about 2:20m. Willis then went into the office, re-moved his coveralls,and asked Fields if he should come towork in the morning.Fields shook his head negatively andtook two pieces of paper out of the cashbox.One wasWillis'discharge slip and the other was headed "Simas Bros. Em-ployee Discharge or VoluntaryQuitReport."Both showedthe cause of discharge as "Quarreling with supervisor."Fields asked Willis to sign the dischargeslip,butWillisrefused to do so.Fields then noted,in the space for theemployee's signature,Willis'refusal to sign.The secondform,a copy ofwhich was introduced in evidence, wassigned,not by Fields,but by Nelson.The handwriting onWillis'discharge slip, except for Fields'signature,bears astriking similarity to the handwriting on Miller's dischargeslip.Although Nelson had signed that slip,the rest of thehandwriting thereon is not similar to Nelson's. It is,rather,similar to that of a girl in the main office,whose handwrit-ing appears on the return receipt signedon delivery of theoriginal charge in this case.From this,I deduce that Willis'discharge was initiated in the main office and that the dis-charge slip was deliveredby Nelson toFields(probablywhile Fields was out making his price survey)along with thedischarge report form.The latter contained no other infor-mation than the statement"Quarreling with supervisor"which Nelson had presumably copied from the cause ofdischarge on the discharge slip.5.Concluding findings regardingWillis dischargeAlthough Herrold did not testify on direct examinationfor the Respondent that Nelson and he had, on the eveningof February 5, discussed a quarrel that Willis might haveengaged in as a groundfor discharging Willis, he concededon cross-examinationthat the word "quarrel" had comeinto his conversationwith Nelson, although Nelson wasprobably thefirst to usethe word; and, when asked if Her-told, when he had decided to discharge Willis and had toldNelson to do so, had given Nelson any instructions as tohow he was to do it, replied: "No. Well, I'd say-yes, I did,too. From his [Willis'] belligerent remarks on I don't knowwherethe manageris' or `I don't care,' I would say that wasquarreling."Nelson,likewise, sought to characterize Willis'disgruntledreply to Nelson's questionon February 4, aboutwhere Wardwas as "quarreling." Yet, on February 4, whenthe incidentoccurred,Nelson, by his own testimony," assedit off."He didnot reprove Willis or comment in anyYet, on February 4, when the incident occurred, Nelson, by447way on Willis' disposition; before Willis left for the day,Nelson asked him if he would be willing to read the pumpsand take inventory the followingmorning.This is hardly theconduct of a supervisor who contemplatesdischarging aman for allegedquarreling. In fact,it isquite apparent thatdischarginWillis was not the idea of Nelson at that timeor at all. Herrold conceded that he was the one who hadmade the decision. Oddly enough, however, although Her-rold testified that it was Willis' failure to check out the shifton February 4 that led him to discharge Willis, he did notso reciteon Willis' discharge slip, but insteadused a reasonthat appeared to have noreal basis. I infer that Fields'quarrel with Ward mighthave suggestedto the Respondentthe possibility of creatinga similar situation--one in whichFields would embroil Willisin an argumenton February6-as a ground for discharge. I further deduce that Fieldswas unwillingto participate in such a fraudulentscheme,despite instructions, and that his failure to do so left theRespondent with nothingbut embarrassment .9At the hearing, for the firsttime, the Respondent offeredevidence of other causes for criticising Willis. One involvedan incident in December or January when a customer, whohad just returned from Nevada, handed to Willis a mini-ature bottle (approximately 1 1/2 ounces) of vodka and acarton of orange juice.Nelson happened to arrive at thestation while the vodka bottle was sitting on thedesk. Hepicked it up and put it in his hip pocket. When Willis en-tered the office, he picked the bottle out of Nelson's pocket,with the remark that that was his, and he put the bottle onthe shelf. Nelson apparently looked on the matter as somuch horse play, because he did not take any actionagainstWillis, even though Willis had claimed ownership. The fail-ure of Nelson to seize the bottle or evengive instructions toget rid of it, as he had done when he had foundevidenceof beer drinking at another station, indicates that Nelsonwas not concerned with the incident. I do not creditNelson's testimony that he had warned Willis as he haddone with beer drinkers at other stations. Nelson testifiedthat he had not smelled liquor on Willis and, although hehad seen a paper cu withsome orange juice in it, he madeno further inquiry. Asked why he had not discharged Willisfor violating a company rule regarding having liquor on thepremises, Nelson replied that it was because theRespon-dent was short of men. Nelson further testified that, whenWillis claimed the vodka bottle was his, Nelson looked atMiller, who "sort of smiled," and he quoted Willis as re-marking (facetiously it would appear) that "it helps to drinkto work in a place like this." Nelson testified that he did notknow why he had let Willis have the vodka bottleinsteadof taking it himself. He further testified, "I had beenpressedfor men and I had been told ... when I first started the job... Norman Herrold had told me that if it is possible, itsmuch better to try and keep a man than it is to just up andfire him, if he would make a good man." I conclude thatNelson did not look on the situation seriously, and I findthat his bringing this incident into the case was merelyattempted makeweight.Additional attempted makeweight was Nelson's testimo-ny that on one occasion in January when he had askedWillis where Miller was, Willis had said that he did notknow-that it was the business of the manager to knowwhere Willis was but notthe businessofWillis to knowwhere the manager was. Nelson testified that, later, he had19This conclusion could explain in part why theRespondent did not callFields as awitness 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocated Miller at the Castro Valley station and that Millerhad told him that Willis had known where he was.NeitherMiller nor Willis was asked to confirm the latter testimony,and I note that one of the complaints Nelson listed againstMiller was that,when Miller left the station,he did not leaveword where he could be reached.I discount Willis'failure to make any of the money dropson February 4 as a real cause,even in part,forWillis'discharge.Since Willis had, on that morning,already turnedover money to Fields and Ward, and since they had record-eO no drops,Willis had no way of knowing whether or notall the money was in the cashbox,or whether some of it hadbeen dropped in the safe without a record thereof. Willisfeared,not without some justification,that, if he had madeand recorded the first drop,he could have been held respon-sible for all the receipts of-the shift.To him,with some causefor suspicion,it could have apppeared to be a trap to give theRespondent a pretext to discharge him. In any event, neith-er the failure to make the drops,the failure to check the shiftout, nor the failure to tell Nelson where the manager waswas specifically given as the cause of Willis'discharge oneither the report of discharge or on the discharge Shp itself.Nelson and-Herrold made a feeble attempt to bring someofWillis'conduct under the description of "quarreling."Nelson testified: "He quarreled with me that he should havemore help in the station,and I was overworking him." Onredirect,with the aid of a leading question fromRespondent's counsel,Nelson describedqquarreling as, "Allof the instances,really,that we have bropght out here today,not telling where Mr. Miller was,stuff like this.The quarrel-ing could mean any number of things."Nelson also described Willis'attitude,when he had askedWillis where Ward was,as belligerent.I find that eitherNelson did not know the meaning of the word"belligerent"or he was purposely exaggeratin.Both Nelson and Herrold sought to make it appear thatwhen a manager is away from the station at the close of ashift,the relief shift manager"naturally"has the duty tocheck out. I am not satisfied that this would be the caseunless the manager had specifically asked the relief shiftmanager to check the shift out, and since Ward had said hewould be back when he left on February 4, and had notspecifically askedWillis to check out the shift,Willis hadevery reason to suppose that Ward intended to return. Fur-thermore,there was the suspicious circumstance that Wardhad made no drop or,if he had, had not made a record ofit. In any event,however,if the real reason for dischargingWillis was failure to check out the shift,why was that notstated on the discharge slip?Since I have not relied on the hearsay testimony to provethe Respondent'smotive for discharging Willis for advocat-ing a better union contract and supporting a movement tothis end,the question may be raised as to whether or notRespondent'smotive has been established.Direct evidenceofmotive is rarelysupplied in cases of pretext and themotive must be inferred from all the facts.As stated by thecourt inShattuck Denn Mining Corporationv.N.L.R.B.,362F.2d 466(C.A. 9):If he [the Trial Examiner] finds that the stated motivefor a discharge is false,he certainly can infer that thereis another motive.More than that,he can infer that themotive is one that the employer desires to conceal-anunlawful motive-at least where,as in this case, thesurrounding facts tend to reinforce that inference. 0In this case,the following facts are significant:Respon-20 See alsoCustom Chair Manufacturing Co.,170 NLRB No. 62, enfd 422F.2d 1300 (C A. 9)dent had a high turnover of employees;if an employee wasa good one, Nelson had been advised not to discharge thatemployee for slight cause; and Willis was well thought of asan employee-a good worker and a reliable one; whatevercriticism the Respondent had of Willis for his conduct onFebruary 4 was not serious, certainly not serious enough fordischarge,especially where,as here,he had not been re-proved on the spot by Nelson,and Nelson showed no otherevidence of considering it serious.Nor was Willis told laterthat he had done something that was disapproved. All thatthe Respondent told Willis was that he was discharged forarguing with his supervisor,a patently false charge. TheGeneral Counsel did not prove,except by hearsay testimo-ny, on which I do not rely,that Respondent actually knewofWillis' union or concerted activities.However,scientermay be inferred from other evidence,including the factsthatWillis had openly engaged in promoting a new andstronger union contract;thatRespondent suddenly dis-charged an employee(Willis),who-had a good reputationand whose shortcomings were far from substantial groundfor discharge,although Respondent was shorthanded; andfinally that Respondent gave an untenable reason for dis-charging him.The Respondent did not explain how it cameinto possession of the titer which Willis had distributed toattendants at certain stations.The Respondent could asreadily have come into possession of the proposed contractsand information concerning Miller's and Willis'participa-tion in the preparation of those documents. Not all themanagers cooperated with Miller and Willis.The Respondent sought to make it appear that Willis hadengaged in unprotectconcerted activities by pointing toa part of the language of the flier composed byWillis urgingemployees to make known to the Union's business agenttheir ideas of better terms and conditions of a contract. TheRespondent's emphasis on the phrase therein,"Don't letanyone else bargain for you," is misleading,since the inter-pretation the Respondent urges(thatWillis was suggestingthe employees by-pass the Union)takes that portion of themessage out of context.It totally ignores the advice to notifythe Union'sbusiness agent of the employee's views. Fur-thermore,there is no showing that Respondent relied on thisflier as a cause for discharging Willis.I conclude and find,on all the evidence,that the Respon-dent discharged Ross Willis because of his union or concert-ed activities thereby discriminating in regard to his hire andtenure of employment and interfered with, restrained, andcoerced Ross Willis and other employees in the exercise ofthe rights guaranteed in Section 7 of the Act,all in violationof the Act.IVCONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning ofSection 2(6) and(7) of the Act.2. The Unionis a labor organizationwithin themeaningof Section2(5) of the Act.3.By discriminating in regardto thehire and tenure ofemployment of Ross Willis because of his union activities,Respondent has discouraged membership in the Union inviolation of Section8(a)(3) of the Act.4.By discharging Ross Willis because of his union orconcertedactivities,Respondent has interfered with, re-strained,and coerced its employees in the exercise of therights guaranteed in Section7 of the Act inviolation ofSection 8(a)(l) of the Act.5.The aforesaidunfair labor practices affect commercewithin themeaning ofSection 2(6) and(7) of the Act. SIMAS BROS.RECOMMENDED ORDER 21Respondent,Simas Bros.,its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Teamsters AutomotiveEmployees Union, Local No. 79, International Brotherhoodof Teamster, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, by discharging orotherwise discriminating against employees in regard tohire, tenure of employment, or any term or condition ofemployment.(b) In any manner interfering with, restraining, or coerc-ing its employees in the exercise of their rights to self-organi-zation, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or the right to refrain from any or all such activi-ties, except to the extent that such rights may be affected byan agreementrequiring membership in a labor organizationas a condition of employment as authorized in Section8(a)(3) of the Act.2. Take the following affirmative action designed to effec-tuate the policies of the Act:(a) Offer Ross Willis immediate and full reinstatement tohis former position or, if that position no longer exists, toa substantially equivalent position, without prejudice to hisseniority or other rights and privileges previously enjoyed.(b)Make Ross Willis whole for any loss he may havesuffered by reason of the discrimination against him bypaying him a sum of money equal to that which he wouldhave earned in the Respondent's employment, including notonly wages but all other emoluments that he normallywould have received between the date of his discharge andthe date of Respondent's offer of reinstatement (less his netearnings elsewhere) computedin the mannerset forth in F.W. Woolworth Company,90 NLRB 289, together with inter-est on the sum so computed at the rate of 6 percent perannum 22(c)Preserve and, upon request, make available to theBoard or its agents, for examining and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records relevant andnecessary to a determination of the amounts due underparagraph (b) above.(d) Notify Ross Willis, if presently serving in the ArmedForces of the United States, of his right to full reinstatementupon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(e) Post at each of its service stations which are locatedin and about Oakland, San Francisco, and suburbs, copiesof the notice marked "Appendix."23 Copies of said notice,on forms provided by the Regional Director for Region 20,21 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations,and Recommended Order herein shall, asprovided in Sec 102 48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and order,and all objectionsthereto shall be deemed waived for all purposes22 Isis Plumbing&Heating Co,138 NLRB 71623 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of theNational LaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of Appeals,Enforcing an Order of the National Labor Relations Board "449after being duly signed by Respondent's authorized repre-sentative, shall be posted by it immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices arenot altered, defaced, or covered by any other mate-rial.(f)Notify the Regional Director for Region 20, in writing,within 20 days from the date of receipt of this Decision,what steps it has taken to comply herewith.2424 In the event that this RecommendedOrder is adopted by the Board, thisprovision shall be modifiedto read "Notify theRegional Director for Re-gion 20, in writing, within 10daysfrom the dateof this Order, what stepsithas takento comply herewith."APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL offer Ross Willis immediate and full rein-statement to his former position or, if that no longerexists, to a substantially equivalentosition,withoutpre udice to his seniority or other rights or privileges.E WILLmake Ross Willis whole for any loss he mayhave suffered as a result of the discrimination againsthim.WE WILL NOT discourage membership in TeamstersAutomotive Employees Union,Local No. 78, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America,or any other labororganization,by discriminating in regard to the hire ortenure of employment of any of our employees.WE WILL NOT in any manner interfere with,restrain,or coerce our employees in the exercise of the rights toself-organization,to form labor organizations, to joinor assistTeamsters Automotive Employees Union, Lo-calNo. 78, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,or any other labor organization, to bargain throughrepresentatives of their own choosing, or to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities,except to theextent that such rights may be affected by an agree-ment requiring membership in a labor organization asa condition of employment,as authorized in Section8(a)(3) of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.Simas Bros.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone. 450DECISIONSOF NATIONALLABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questionconcerning this notice or compliance withitsprovisions may be directed to the Board's Office, 450Golden Gate Avenue,Box 36047,San Francisco, California94102, Telephone 556-0335.